United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., (Estate of M.F.), Appellant
and
DEPARTMENT OF THE NAVY,
Subic Bay, Philippines, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2169
Issued: February 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated July 17, 2006 which denied compensation on the
grounds that the evidence failed to show that appellant’s husband’s death was causally related to
his employment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(1), the Board has jurisdiction
over this matter.
ISSUE
The issue is whether appellant filed a timely claim for death benefits under section
5 U.S.C. § 8122 of the Federal Employees’ Compensation Act.
FACTUAL HISTORY
On August 22, 2005 appellant filed a Form CA-5 claim seeking compensation for the
death of her husband, a painter. She indicated that the employee died in 1998, at the age of 74.
Appellant claimed that the injury that caused the employee’s death was cardiovascular accident
due to exposure to noxious gases and the date of injury was January 11, 1980. Dr. Justin

Agpoon completed the back of the form and stated that the employee’s direct cause of death was
cerebral hemorrhage and the contributory cause was a cardiovascular accident. He opined that
the employee’s exposure to noxious gases during his employment caused his brain injury. No
additional information was submitted by Dr. Agpoon.
By letter dated October 13, 2005, the Department of the Navy submitted appellant’s
document request letter and decedent’s personnel history including two employee’s notice of
injury or occupational disease. The January 18, 1969 notice of injury or occupational disease
was for an injury that occurred when the decedent was struck in the head with a ladder. The
January 22, 1968 notice of injury or occupational disease was for mild irritative conjunctivitis.
In a December 6, 2005 letter, the Office requested further information from appellant.
She did not respond.
By decision dated July 17, 2006, the Office denied appellant’s claim based on insufficient
evidence to show that the employee’s death was causally related to his federal employment.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.1 The Board may raise the issue on appeal
even if the Office did not base its decision on the time limitation provisions of the Act.2
Under the Act,3 an original claim for compensation for injury or death must be filed
within three years after the injury or death of an employee.4 In the case of death due to latent
condition, the time for filing a death claim does not begin to run until the employee has died and
his survivors are aware of or by the exercise of reasonable diligence should have been aware of,
the causal relationship of the employee’s death to factors of his employment.5
The three-year limit on filing a claim for compensation does not apply in the following
limited circumstances: (1) the employee’s direct supervisor had actual knowledge that created
reasonable notice of an on-the-job injury or death within 30 days;6 (2) an employee or survivor
gave formal written notice within 30 days of becoming aware that the injury or death was
causally related to the federal employment;7 (3) the employee filed a timely disability claim for a
work-related injury or disability and the employee’s death is based on the same injury;8 and
1

See Charles W. Bishop, 6 ECAB 571 (1954).

2

Id; Charles Walker, 55 ECAB 238 (2004).

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8122(a).

5

5 U.S.C. § 8122(b); Lucile B. Shores, 49 ECAB 219 (1997).

6

5 U.S.C. § 8122(a).

7

5 U.S.C. § 8122(a) and (b).

8

5 U.S.C. § 8112(c).

2

(4) the claimant is under 21 years old, the claimant is incompetent and has no legal
representative, or the claimant is prevented from giving notice by exceptional circumstances.9
Lack of awareness of possible entitlement, lack of information or ignorance of the law or one’s
rights and obligations under it do not constitute exceptional circumstances that excuse a failure to
file a timely claim.10
In a case involving a claim for an occupational illness, the time does not begin to run
until the claimant is aware, or reasonably should have been aware of the causal relationship
between his condition and federal employment.11 In situations where the exposure to an
injurious employment factor continues after the employee gains such awareness, the time for
filing a claim begins to run on the date of the employee’s last exposure to those factors.12
ANALYSIS
The Board finds that appellant’s claim for benefits are barred by the applicable time
limitation provisions of the Act. The three-year time limit began to run when the employee died
on December 22, 1998. Appellant did not file a claim until August 22, 2005.
Though appellant has not met the burden of proving that she filed within the three-year
limitation, her claim could be considered timely if she met any of the statutory exceptions. The
Board finds that these exceptions do not apply to her claim. There is no medical evidence that
the employee had a latent condition. There is no evidence that the employee’s supervisor had
notice of an on-the-job-injury. There is no evidence that the employee gave formal written
notice of an injury causally related to his employment that eventually contributed to his death.
There is no evidence that the employee filed a disability claim for a brain injury due to
employment factors. There is no evidence that appellant fits into any other exception which
would toll the time limitation.
In this case, no disability claim was filed. The claim form states the date of injury as
January 11, 1980 however there is no evidence in the record of any incident or claim filed in that
year or in the three years after his employment ceased. The only medical evidence in the record
is the note from Dr. Agpoon on the back of the claim form which opines that the noxious gases
caused employee’s brain injury. However there is no evidence that employee had a brain injury
except for the cerebral hemorrhage which caused his death.
The latent disease exception which could toll the three-year time limitation for filing a
claim does not apply to this case as there is no medical evidence that the employee had a latent
disease. If the employee had had a latent disease then the time limit would begin when appellant
9

5 U.S.C. § 8112(d).

10

Roger W. Robinson, 54 ECAB 846 (2003) (government’s failure to recognize for several years that Gulf War
personnel were exposed to potentially dangerous chemicals not exceptional circumstances did not constitute
exceptional circumstances).
11

William L. Gillard, 33 ECAB 265 (1981).

12

Jaried M. Bailey, 26 ECAB 9 (1974).

3

should have reasonably discovered that the disease was related to the employee’s federal
employment. However as there is no evidence of any such disease the time limit is not tolled
and the time limit began on the date of the employee’s death. The claim was not filed within
three years of the employee’s death therefore the claim was not timely filed.
CONCLUSION
The Board finds that appellant did not file a timely claim for death benefits in accordance
with 5 U.S.C. § 8122.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

